—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 26, 1992, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to support his conviction of assault in the second degree is not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence presented at trial established that as a consequence of domestic violence, the victim sustained multiple stab wounds, leaving her with a permanent facial scar approximately nine to ten inches long, running from the lower left side of her jaw, crossing the bone towards her lower lip, as well as scars on the back of her left arm and left leg (see, Penal Law § 120.05 [2]; People v Gadson, 190 AD2d 860). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant has not preserved for appellate review his claims that the prosecutor’s summation was inflammatory and denigrated the defense (see, CPL 470.05 [2]). In any event, the prosecutor’s statements were within the permissible bounds of fair response to the defendant’s closing argument and did not unduly prejudice the defendant so as to deprive him of a fair trial (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Blackstock, 184 AD2d 775, 776). Thompson, J. P., Sullivan, Altman and Goldstein, JJ., concur.